Citation Nr: 1714850	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-23 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Amy Kretkowski, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served in the Air National Guard with periods of active duty from January 2004 to April 2004, and from June 2005 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In July 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.  

In May 2011, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of that hearing is also of record.  

In March 2012 and December 2014, the Board remanded the appeal for further development.

In May 2016, the Board denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In January 2017, the Court vacated the May 2016 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the Board's May 2016 decision was vacated due to the Board's failure to ensure compliance with underlying December 2014 remand directives.  
Specifically, in December 2014 the Board determined that the Veteran was sound upon entry for both periods of active service, and ordered a VA examination addressing whether service connection on a direct basis.  The Board directed the examiner to "consider the Veteran to have been in sound condition when he entered both periods of active service."  The resulting February 2015 VA examination report, however, upon which the Board relied in its May 2016 decision, did not consider this finding.  Instead, the examiner relied on older opinions and determined the Veteran's narcolepsy preexisted service.  The examiner did not address the December 2014 remand directives, or reconcile the directives with her conclusions.

Thus, in the Joint Motion, the parties determined that a new examination must be provided pursuant to the terms of the December 2014 remand.  To ensure consistency, the pertinent portion of the December 2014 remand directives will be recited below, verbatim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

Following an examination of the Veteran and review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's narcolepsy had its onset during his active service or within one year of service separation, or is otherwise related to his active service. 

The examiner must consider the Veteran to have been in sound condition when he entered both periods of active service. 

The examiner must also specifically consider and discuss the credible lay evidence of record reporting the Veteran's extreme sleepiness after service discharge. 

 A supporting rationale must be provided for all opinions rendered. 

2.  After the requested development has been completed, the AOJ should review any resulting opinion to ensure it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, the AOJ must implement any required corrective procedures. 

3.  Thereafter, readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

